People v Thompson (2014 NY Slip Op 05209)
People v Thompson
2014 NY Slip Op 05209
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2011-10030
 (Ind. No. 2216/10)

[*1]The People of the State of New York, respondent,
vMichael J. Thompson, appellant.
Lynn W. L. Fahey, New York, N.Y. (Arnold & Porter, LLP [Lucy S. McMillan], of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Ellen C. Abbot, Brooke E. Barnes, and Nancy Fitzpatrick Talcott of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered October 18, 2011, convicting him of assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of assault in the first degree and assault in the second degree beyond a reasonable doubt (see Penal Law §§ 120.05[1]; 120.10[1]; People v Crawford, 200 AD2d 683; Matter of Patrick W., 166 AD2d 652, 653). Moreover, upon our independent review of the evidence pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt on those counts was not against the weight of the evidence (see People v Romero, 7 NY3d 633; People v Seymore, 106 AD3d 1033). The evidence of the complainant's laceration, internal bleeding discovered upon exploratory surgery, treatment in the intensive care unit, and permanent scarring, as well as the complainant's trial testimony about his persistent pain, were sufficient to establish that he sustained "serious physical injury" (Penal Law §§ 10.00[10]; 120.05[1]; 120.10[1]).
RIVERA, J.P., HALL, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court